Roan, J.
This being a petition for certiorari, brought to set aside a verdict and judgment in favor of the plaintiff in a suit on an open account, and it appearing, from the answer of the magistrate, that the statement of the account was sworn to by the plaintiff, and that the defendant merely filed a plea denying that the account sued on was correct in the, manner and form as sued upon, and neither the summons nor the plea being in the, record, the recitals in reference to these matters in the magistrate’s answer were conclusive upon the superior court; and, from these recitals, it appearing that the account sued on was sworn to, and it not appearing that there was a plea on oath denying the account, this court can not hold that the judge of the superior court erred in overruling the certiorari and holding that plaintiff was entitled to a judgment upon the account without any proof of its correctness. If the verdict and judgment in the justice’s court were erroneous for any reason, the burden was upon the plaintiff in certiorari to make it so appear. Toole v. Geer, 12 Ga. App. 409 (77 S. E. 368).

Judgment affirmed.